Citation Nr: 1824312	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-33 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arooj Sami, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Army from August 1971 to May 1973, to include a tour of duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied service connection for post-traumatic stress disorder (PTSD), depression, and anxiety.  The Board has recharacterized the Veteran's claims for PTSD, depression, and anxiety as a single claim for an acquired psychiatric disorder pursuant to Clemens v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

An acquired psychiatric disorder is etiologically related to Veteran's active service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disorder, contending that it is related to his active duty service in Vietnam.

The Veteran was afforded VA examinations by clinical psychologists in April 2012 and June 2015.  Both examiners opined that the Veteran did not meet the diagnostic criteria for PTSD and that his current diagnoses were not related to service.  Specifically, the April 2012 examiner related all dysfunction to the Veteran's 1989 cerebral aneurysm.  In June 2015, the second VA examiner diagnosed the Veteran with persistent depressive disorder (PDD), mild, with anxious distress, and determined that PDD was not related to the Veteran's military service because symptoms of depression, anxiety, irritability, avoidance, and sleep problems did not emerge in his medical records until the Veteran suffered the cerebral aneurysm resulting in frontal dysregulation syndrome.

The Veteran's VA therapist, a licensed clinical social worker who has provided care since June 2012, submitted a June 2016 statement regarding the Veteran's diagnosis of Other Specified Trauma and Stressor-related Disorder.  The therapist contended that the Veteran's late onset of trauma symptoms is not unusual in veterans who are clinically evaluated in retirement or late in life when, lacking prior distractions, they are forced to confront past traumatic experiences.  In the Veteran's case, this task is additionally challenging because he does not have a fully functioning lobe consequent to the aneurysm, which thereby impairs his capacity to regulate thought processes and emotions.  The therapist opined that the Veteran's diagnosis of Other Specified Trauma is as likely as not related to his military service.

Although the qualifications of the April 2012 and June 2015 medical examiners outweigh those of a social worker, the Veteran's therapist specifically considers how the Veteran's aneurysm impacted the development of a psychiatric disorder.  Symptoms and a diagnosable mental disorder did not arise until after the cerebral aneurysm, but this event did not cause the Veteran's disorder.  Instead, as the therapist indicates, it removed the ability to appropriately process thought and emotion, and allowed the Veteran more time to perseverate on his experiences.  The Board finds this opinion to be more complete than those of the psychologists.


ORDER

Service connection for acquired psychiatric disorder is granted.




____________________________________________
WILLIAM H. DONNELLY  
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


